Mr. Justice Brown delivered the opinion of the court. Despite the voluminous briefs filed in this cause, there is little for this court to say concerning it which has not been said in the two opinions filed in appeals with the same entitlement, 132 Ill. App., 63 and 208. The judgments involved in them have since been affirmed by the Supreme Court. Patterson v. Northern Trust Co., 230 Ill., 334, and Patterson v. Northern Trust Co., 231 Ill., 22. In the latter case the Supreme Court, sustaining our opinion to the same effect, declared that they were “convinced that the demurrer to the cross-bill was properly sustained on the other ground stated in the chancellor’s order — that it showed no equity on its face.” Again it says; “As we understand this record, appellant’s only basis of claim for injury by the issuing of the order of June 25, 1902, is that the Northern Trust Company should have insisted on strict forfeiture of the lease. Appellant does not deny that he signed an agreement waiving this forfeiture, and that he authorized the bill of foreclosure in the original proceedings, which amounted to a waiver of notice to forfeit. He complains that certain agreements of his attorneys in filing the bill of foreclosure in the original proceedings, and in entering the decrees therein were not authorized by him. He does not deny that they were authorized to act as his attorneys, and he does not here or in the original proceedings show wherein they misled him or in any way acted without authority. He signed the agreement of March 15, 1898, substantially waiving any right which he may have had to a strict forfeiture, and never raised any question in this regard until he filed, years after, his answer and cross-bill herein. To insist upon a strict forfeiture of this lease under these circumstances would be most harsh and unjust. On the facts presented by this record, we think this delay amounts to such laches as to preclude him from now raising this question.” This disposes at least of the first twelve paragraphs of the appellant’s amended bill in this case, of the dismissal of which by the chancellor below on the sustaining of a demurrer to the same, the appellant is here complaining. The allegations in these paragraphs are identical with the allegations of the cross-bill filed six months before, on which the opinion of the Supreme Court above quoted was given. If there be anything in the remainder of the amended bill herein which is not covered by that opinion, it is based on the proposition that the Merrimac Building Company was not a corporation permitted to hold real estate, and that all its acts in the premises were null and void, and all the acts of the Horthern Trust Company in dealing with it illegal and reversible because of its knowledge of this incapacity. In relation to this, the opinion of this court in Patterson v. The Northern Trust Company, 132 Ill. App., 208, says: “Twice has the Merrimac Building Company been recognized by plaintiff in error as a corporation, and its right as such to hold the title to the Stewart Building unchallenged, first, when the assignment of the Kohlsaat lease was made to it, and, second, when the bill here was filed against it seeking to enforce a lien under the covenants of the Kohlsaat lease. If the company were otherwise open to the attack made, so far as plaintiff in error is concerned, the doctrine of estoppel would be a complete defense.” In affirming the judgment of this court in that case, Patterson v. Northern Trust Co., 230 Ill., 334, the Supreme Court says: “Appellant devotes a portion of his brief to the point that the Merrimac Building Company was not permitted, hy law, to hold real estate, and that all its acts in the premises were absolutely null and void. It is hardly proper for appellant at this late day to raise this question, if valid, it should have been taken into consideration hy him some seven years ago, when he joined in the hill to foreclose the trust deed, or even at an earlier date, when appellant, who is himself an attorney at law, joined in consenting to an assignment of the lease to the corporation which he now says is acting in violation of law in holding it.” In Patterson v. Northern Trust Co., 231 Ill., 26, also, the Supreme Court says: “The appellee is barred hy his own acts from raising the question as to the right of the Merrimac Building Company to take as assignee under said lease, as he is also barred from questioning the authority of the Northern Trust Company to act as trustee under said deed of trust.” The decree of the Circuit Court is affirmed. Affirmed.